Citation Nr: 0607284
Decision Date: 03/15/06	Archive Date: 06/16/06

DOCKET NO. 02-12 737                        DATE MAR 15 2006

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas

THE ISSUES

1. Evaluation of allergic contact dermatitis, rated as 0 percent disabling.

2. Entitlement to service connection for coronary arteriosclerotic heart disease.

REPRESENTATION

Appellant represented by: Texas Veterans Commission

ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2000 rating decision, by Houston, Texas, Regional Office (RO), which, in part, denied the veteran's claim of entitlement to service connection for coronary atherosclerotic disease as not well-grounded. Subsequently, the RO notified the veteran of the Veterans Claims Assistance Act of 2000 (VCAA) and, in a rating action dated in September 2001, readjudicated and denied the claim on a de novo basis. Subsequently, in October 2004, the RO granted service connection for allergic contact dermatitis, evaluated as 0 percent disabling. In a February 2005, the RO assigned an effective date of December 2, 1972, for the grant of service connection for allergic contact dermatitis, evaluated as 0 percent disabling.

The September 2001 rating decision also denied service connection for posttraumatic stress disorder (PTSD). Following the receipt of additional VA treatment records, including an October 2002 examination report, a February 2003 rating decision granted service connection for PTSD. Consequently, that issue is no longer in appellate status.

In a rating action of October 2004, the RO granted service connection for miliaria rubra evaluated as 0 percent disabling, effective November 29, 1999. A notice of disagreement with that determination was received in November 2004. A statement of the case was issued in February 2005. However, the record contains no substantive appeal with respect to that issue, and it has not been certified to the . Board. Therefore, that issue is not in appellate status, and will not be addressed by the Board at this time. See 38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2005).

In a statement in support of claim (VA Form 21-4138), dated in November 2004, the veteran raised the issue of entitlement to an increased rating for PTSD. In another VA Form 21-4138, dated in June 2005, the veteran again raised the issue of

-2



entitlement to an increased rating for PTSD. The RO has not, however, addressed the veteran's claim of entitlement to an increased rating for PTSD. That issue is, therefore, referred to the RO for appropriate action. See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO).

In a VA Form 21-4138, dated in January 2006, the veteran raised the issue of entitlement to an increased rating for miliaria rubra. That issue is also referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if further action is required on his part.

REMAND

In a statement in support of claim (VA Form 21-4138), received at the Board in February 2006, the veteran requested a hearing before a Veterans Law Judge sitting at the RO (Travel Board hearing). The Board must remand this case to the RO to accommodate the veteran's hearing request. 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2005).

Accordingly, further appellate consideration will be deferred and the case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a hearing before a Veterans Law Judge to be held at the RO. Notice should be sent to the veteran and to his representative in accordance with applicable regulations.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The veteran need take no action until so informed. The

- 3 



purposes of this REMAND are to schedule a hearing and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2005).

-4




